      Case 2:18-cv-08048-SVW-JC Document 160 Filed 12/06/19 Page 1 of 1 Page ID #:5861
                                                                                                       FI I ~~~
                                                                                                            ,,,
                                                                                           CLEF'C   D S n ,,,;,T ~n~ !FZT_~
                                                                                             _ _ _.__.

                                                                                                                                   t
                                                                                              DEC - `: X019
                                                                                        CENTRFiL CI:~I FIGI 01 C~~;.'u ,~ '~i„
                                                                                                                                   I
                                                                                                                                   e
                                                                                        BY L~.O                      i; ~ ~: ~ v   i

                                                                                           ~s-~ -~
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 VERNON UNSWORTH,                                          CASE NUMBER

                                                                   2:18-cv-08048-SV W
                                            PLAINTIFFS)
                            V.
 ELON MUSK,
                                                                   JUDGMENT ON THE VERDICT
                                                                      FOR DEFENDANTS)
                                          DEFENDANT(S).



        This action having been tried before the Court sitting with a jury, the Honorable Stephen V. Wilson
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

        IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Vernon Unsworth




take nothing; that the action be dismissed on the merits; and that the defendant(s):
Elon Musk




recover of the plaintiffs) its costs of action, taxed in the sum of to be determined by motion.

                                                     Clerk, U. S. District Court


                                                                               '
                                                                               ~~
Dated: 12/6/19
                                                                 t-~~      -


At: Los Angeles, CA




cc:     Counsel of record
CV-44(11/96)                        JUDGMENT ON THE VERDICT FOR DEFENDANTS)
